264 F.2d 494
Joseph E. WELTON et al., Defendants, Appellants,v.Jimmy Charles WISE et al., Plaintiffs, Appellees.
No. 5350.
United States Court of Appeals First Circuit.
March 17, 1959.

Milton F. Rua, San Juan, P. R., with whom R. Rivera-Zayas, G. Rivera-Cestero and Aldo Segurola de Diego, San Juan, P. R., were on the brief, for appellants.
Jose M. Valentin Esteves, San Juan, P. R., with whom Antonio A. Simonpietri, San Juan, P. R., was on the brief, for appellees.
Before MAGRUDER, Chief Judge. MARIS, Senior Circuit Judge, and WOODBURY, Circuit Judge.
PER CURIAM.


1
This case, involving an ordinary automobile accident, was commenced in the insular courts and removed to the United States District Court for the District of Puerto Rico. It was in evidence that the plaintiffs' car, driven by Hildegarde Wiedenroth Wise, was proceeding along a public highway near Aguadilla, Puerto Rico, when she had occasion to turn off the highway on a rather narrow private road on the right. To give warning of an impending right turn, she put on her direction signal. In order to turn into the private road, she first had to swing her car slightly to the left, before turning to the right. When the front of her car had about entered the private road, the car was struck broadside on the right rear by an automobile, coming from behind, driven by the defendant Welton.


2
The case was tried by the judge without a jury. He made findings of fact to the effect that Welton's negligence was the sole proximate cause of the accident, and that Mrs. Wise had not been contributorily negligent, as alleged. Judgment was entered for the plaintiffs. On this record we cannot possibly set aside the judge's findings as being "clearly erroneous".


3
A judgment will be entered affirming the judgment of the District Court.